OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                     AUSTIN
OROVER   SELLERS
*lqwn     GENEIN.
77
Page*

             “3. ft aiull ba aaoautgmnl~d   by l map, ahwing
      thQ teamit.Q~ v2th2n vbioh Qr thb pQi.ntato or from
      ~~kwbuwNc&          obr,a li.wmtd~airw9 to qmxite,
      ad *&I.1 44latif.a 4 lir $ of rtly Qxirttttgtsmqmt%tton
             Qyo*oolapaaloo aen2ng awhwPetioFy,al%Y
      “T
      sbn 1 point   out the inndoquocy   U’ exiarti~ tsw.spo~-
      totIOn f8011iti.e*Qz?BOPV6-06,3rd ShttllagwWf Vh#PQill
      addltlc~l    facklltl.ea0~ aorvf.ab are mqtiwd find wolrld
      be 8eourbU by the gmmtlng of aeld 8ppZloatlou.'
               ?waubnC to an s~llastioxb fa grupba.Porn, the Care-
mtaa2Qa      28 authoP2aQ4 to great 4pQTbtilq *utho~ltg em a SW-
&lilred      ipotS48Z'd4~9'"iQ                th?   l8b?QQbP8Qd   ltQde8'   hQ tQFiB@
sad oomlitioaa      aa provided ln thS.aAob". 8da$loa Sata),
Aitialr g&lb. As pa?%2Qan* be=, t&B tawa buu 04Qdit20ua
ap44iifmY      2a Ukb 8pwialLsed wtar ssmisr rot am of a
tuQrol4 naetumt
               PiPBt, &ha        4Qmwd2tf%a to bo t#Qaport5u Quaa bQ
ritihh tbs       4efb.ltukta       8ud lim%tetLalmat‘ t&e aob$ sad
               804cml" k,t;
                          meat k         eatebltabeu by oubatentiel
wiuQa6s       that   thb rrm244,r 4a4 fmilitiea 0f the existing
44rPlsn       rfwvf     ChQ tbmtcrrp  0118tq Qart thaz?QQf &Pa La-
0dsquat-Q:      thfd %b T* eadata 8 pub124 nQQara2ty ror   auoh
a4*9t443aoB that t&i    10 comsnleaca uU1                         bs,pvomted by
5mattog aetd 8jqlfartPea.
          YllLhwba roeQ@2n# ~1Qlba     2taraiod,n4 QQW htma
ta thQ qwattQQsvPtfAry4a lbbvbgropouadsd fw OUF 4Q2Jlmb.




4m1244t24wJ 4P 4otiLC24rwo 2avolvQu.
               Y3tm r2l?abquQation        18 atMttu4 18 foll#a 1                  '.
               "our QtmtlaQ th%rbrar, is, 118 @lb ca0t2aaion
          zwpa.beU to hear ah applloa&a  filsd end dbtsrtnirrsr




          xt ia Ql& QQPnion that Ebb Cammlaaloa is lPqrrir%d
to hear 811 r~pUmtior& flied tar oertlf~~~tis of ocawni~ffie
&uJa&.rveu   “OIPBa8IIa.Un

PO@ 5

and tv34saaFty ruthetiaing 0pemt24na 88 a a 01altwd raetcw
aeprlw 2? awh eppl2eet2oM am in 44tzf    owofe
                                             ty vlth th3 pm-
v2alons ab 94otion % of Artlole 921b. Tiw Ccnuci28612an 2s
fwthar umler the mandatory duty to detcmLn4 frccathe pmot
~hothm or not the ooaiatiitiea  uhlah thsvoppllmnt seokrrto
transpoct am vithfn the authorlwtmn OP the Bpeci.LoliS4d
Motor Caxwleo Aob. The oemo4itioa    muat tm either v2thin thf3
enumrat2oa W rpectrl oomaad2tl~a or vith2n the dei2Dition
of the term "proper mwlring apec2elimd 4w2pars&1t~in
swmon l(i) of Arlslola 911b.    SW OUP q?inioo.Be. 0.6916.
               Your aeooad   quaat2m   Is at8ted   w    rollorrar
             "VIma an epplfoetioo 28 f2Ud for a ap442812zud
        mdw 44mier    oert2f2ast6, 2~ tha Oor~~~a24n autho-
        a%msd to bsclrths procb ei t4         ati00 t&4 rppti-
        oent the type of owtlf%4etw   vhroh 6he pmof mqutma,
        mg8rdl.eaa of th6 type 48 4eHiifioate     cpplh4 for.*
           An we hew hemtaiom pointed out the Couanlsaion
28 not euthorriud   to granti rnj  cri40&208t4    d oouv40-
lww and aweaaft~ upon aa qplv aatLoa   vh2oh is 2nauf~foient
UA& P e hl  rppUaeb& xqtirer.nU ob the TelatSnoto~ CarHer
      !t’%Cmm2aa2on eoqu2aw Jwladlotion to bee& tae egpli-
atetutory pmria24aa.     xi tilt%8 u4aElon @ml f$a proor
th4mm3or am auitio2eaQ wdw The rtrtutua applf.oable to 4
Oslrttioulartyp4 oi ruthcr?iaed trena cdptetlm wrrioe,    the
~omu&asioriveul&,of oourwt,     be 8u &or-l w4 to gmnt auoh
aertPP24ate. XII should bs, po%&ed out, Fusmimr, that pax&
ef a I.W@dfor a apao2alfs%d 2a?miguzaPServlne     4rkimeg;ular
aabdulsa   in a teplritory  wmld 008 tm4r4a4r;l ooaat2tfate
y.?=ra$ nwQ fa aervi40 em f law4 8ohWtlw         & twwn f2w4
         . &wh appl244tloavaUld hrsvsto b"rth%6$Im6vl     de-
terulwd upQtaoh3 iaatr pmwuta4 Las
Qur eplrAlI?n,the oourta of Twa8 vita wo  T
Qf actor 4amLsr   oertUi4abar    o* pma2tha by the Cemaiaalon
vhoa eitbtw the appl2oet245 o* t&3 *oat do not imat      this,
lmut4ry raq~mnta         rw th6 p4~tiouhe~ typ4 oi oert2i2oete
or PQmit.
               Y0wth2rd1&~tl4t3k         lt4t4d no     folloumt

               "Ia the owat th4 C4m2aafon hm gr"aat4d
         a   o2elimsb ai0tw 04~26~ OWCifl4Ofi%a tK& autho-
         r rmd bg the law, am Wae     qertfflaet6m vbhiah
         ore o~~totandinq atml prev2oualg mar&d valid cm
         arm they void?
              limier      yaw      rtateotenc      of the obor8         quastton;          it
must necessarily  be am-red    Zhat nuch oer~i~~icatea are
invalid.   he said by the oourt in Texas dt i‘aolfio Rail-my
Cocipmy va.       Rnllraod         Comission,           138 3.   4. 2d 327,         932:
              *l;r:i:?Clng zuc.h ,lemlt             ntthout
                                                       coui~.lianea with
      the applicablu              ;:-rovtuioau     OS the      render tho
                                                              stxtute
      pernit invalid,              under the agreed facts.*
          The wurta of Texas have uniformly recognlsed    that
even uhen validly granted, motor anrrier esrtlfiaate  holders
have no vested           h&t       in the    llcons~l      bestowed.       Aa acid          in
Railroad    Corac;isslon ve.           Universal         Trmaport       and Xatributing
Cmpany,     86 3. 3.            2d 253,     252%
              Qmsoquently        appellae obtslned and held no
      *e&ad      ri.,ht    to an undM,whed   continuing service
      over the hi+.hwayr, a8 gruntsd under Its ori&ul
      oetiificate       .*

            Mareover,   the a~a\ra%r have rwapiaed the powerof
the Coml.ssi:m to sot aside a voLd or voldabla motor oarrier
certificate   or pe riuit.  10 wee r&d in Smith va* 3al.d Trmafer
and Storage Co:a?any, 37 3. N. 2d 9918
            ‘We are not here concerned with the parer
      rel AOAof the Comlsaion to @et aside its pp‘e-
      ~icus order whioh is eichar void or voidable by rwtsw
      of aoxe inherent vldel nor wtth its power to amul
      or teminate   B pmuic,  prorpectively, on account
      of akarqesr in highway eondiQ1onq and uaa.”
              Tour fourth           qimstlon       is    oeaC4d aa followar
            ‘The comoditiee    ref’ermd to and deecribsd
      as *iiy ceunon OS length,     width, wight,    h”d&ht,
      slra or other ph aioal     charaat8ristioaf
      the Legislature   1 r&end that these aomo b tisa
      have all of the chnraoteriatias       described or
      ia the Comission     autbotised    to grant a certifi-
      aata to tm.no~or$ any commodity l~~slu58       of its
      length oalp br beoause of its width only, or
      its weight.”
            Part (4) of the definitiad    of upropertg requiring
*Pecie!inad   squipmmontm(Article   9llb,  Section I(i) readat
               w(t+j      ikmiodities      uhloh by rea80n Of
      lea@,            width,     weight,  h&ht,   rise or other phyniaal
      ohwsat~riatics               rrtqutrs the use of s@eoial devIoe8,


                                                                                /’
     I
84